Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on 02/14/2021.  These drawings are acceptable.
Specification
The amendment to the specification received on 02/14/2021 overcomes the objection.  
Claim Objections
The amendment to the claims received on 02/14/2021 overcomes the claim objection.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Baker on 02/23/2021.
The application has been amended as follows: 
DELETE: claim 22
Allowable Subject Matter
Claims 1-14, 16-17, 20 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
The primary reason for allowance is the inclusion of the combination of the limitations “the interconnecting mechanism are configured to form at least one gap between a first retainer clamp of the at least two retainer clamps”, “placing the plug stem base in direct contact with the plug head” and “tightening the fastening mechanism against the first beveled edge of the plug stem base and the second beveled edge of the plug head to provide an interference fit between the plug stem base and the plug head with the plug stem base in direct contact with the plug head”.  The closest prior arts are O’Hara (USPN 8146883 B2), Duncan (USPN 3737144), Blessing (USPN 310870), Sabatier et al. (USPN 5011196), Rocheleau (USPN 2027120), Aull (USPN 2051124), Droege (USPN 1854370), Kneass (USPN 1111391), Brodner et al. (USPN 5713482), Mahoff (USPN 4249786), Boteler (USPN 3488824) and Farwell et al. (USPN 5050630).  
The prior art O’Hara discloses a valve plug having a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base, but does not disclose “the first beveled edge of the plug stem base and the second beveled edge of the plug head”, “the interconnecting mechanism are configured to form at least one gap between a first retainer clamp of the at least two retainer clamps” and “placing the plug stem base in direct contact with the plug head”.  
The prior art Duncan discloses the interconnecting mechanism, but does not disclose a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base or “the interconnecting mechanism are configured to form at least one gap between a first retainer clamp of the at least two retainer clamps”.  
The prior art Blessing discloses a valve plug having a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base, but does not explicitly disclose “placing the plug stem base in direct contact with the plug head”.  
The prior art Sabatier et al. discloses the interconnecting mechanism, but does not disclose a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base or “the interconnecting mechanism are configured to form at least one gap between a first retainer clamp of the at least two retainer clamps”.  
The prior art Rocheleau discloses the interconnecting mechanism, but does not disclose “the first beveled edge of the plug stem base and the second beveled edge of the plug head”.  
The prior art Aull discloses a valve plug having a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base, but does not disclose “the interconnecting mechanism are configured to form at least one gap between a first retainer clamp of the at least two retainer clamps”.  
The prior art Droege discloses a valve plug having a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base, but does not disclose “the interconnecting mechanism are configured to form at least one gap between a first retainer clamp of the at least two retainer clamps”.  
The prior art Kneass discloses a valve plug having a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base, but does not disclose “the interconnecting mechanism are configured to form at least one gap between a first retainer clamp of the at least two retainer clamps”.  
The prior art Brodner et al. discloses the interconnecting mechanism, but does not disclose “the interconnecting mechanism are configured to form at least one gap between a first retainer clamp of the at least two retainer clamps” or “the first beveled edge of the plug stem base and the second beveled edge of the plug head”.  
The prior art Mahoff discloses “the interconnecting mechanism are configured to form at least one gap between a first retainer clamp of the at least two retainer clamps”, but does not disclose “tightening the fastening mechanism against the first beveled edge of the plug stem base and the second beveled edge of the plug head to provide an interference fit between the plug stem base and the plug head with the plug stem base in direct contact with the plug head”.  
The prior art Boteler discloses the interconnecting mechanism, but does not disclose “the interconnecting mechanism are configured to form at least one gap between a first retainer clamp of the at least two retainer clamps”.  
The prior art Farwell et al. discloses the interconnecting mechanism, but does not disclose “the interconnecting mechanism are configured to form at least one gap between a first retainer clamp of the at least two retainer clamps”.  
None of the prior arts teach the combination of the limitations “the interconnecting mechanism are configured to form at least one gap between a first retainer clamp of the at least two retainer clamps”, “placing the plug stem base in direct contact with the plug head” and “tightening the fastening mechanism against the first beveled edge of the plug stem base and the second beveled edge of the plug head to provide an interference fit between the plug stem base and the plug head with the plug stem base in direct contact with the plug head” as it relates to the design of the 
Claim 17:
The primary reason for allowance is the inclusion of the combination of the  limitations “the at least two clamp sections surrounding and providing an interference fit between the first beveled edge of the plug stem base and the second beveled edge of the plug head” and “a sacrificial interconnecting element with a gap defined between the at least two clamp sections”.  The closest prior arts are O’Hara (USPN 8146883 B2), Duncan (USPN 3737144), Blessing (USPN 310870), Sabatier et al. (USPN 5011196), Rocheleau (USPN 2027120), Aull (USPN 2051124), Droege (USPN 1854370), Kneass (USPN 1111391), Brodner et al. (USPN 5713482), Mahoff (USPN 4249786), Boteler (USPN 3488824) and Farwell et al. (USPN 5050630).  
The prior art O’Hara discloses a valve plug having a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base, but does not disclose “the at least two clamp sections surrounding and providing an interference fit between the first beveled edge of the plug stem base and the second beveled edge of the plug head”.  
The prior art Duncan discloses the interconnecting mechanism, but does not disclose a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base or “a sacrificial interconnecting element with a gap defined between the at least two clamp sections”.  
The prior art Blessing discloses a valve plug having a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base, but does not explicitly disclose “the at least two clamp sections surrounding and providing an interference fit between the first beveled edge of the plug stem base and the second beveled edge of the plug head”.  
The prior art Sabatier et al. discloses the interconnecting mechanism, but does not disclose a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base or “a sacrificial interconnecting element with a gap defined between the at least two clamp sections”.  
The prior art Rocheleau discloses the interconnecting mechanism, but does not disclose “a sacrificial interconnecting element with a gap defined between the at least two clamp sections”.  
The prior art Aull discloses a valve plug having a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base, but does not disclose “the at least two clamp sections surrounding and providing an interference fit between the first beveled edge of the plug stem base and the second beveled edge of the plug head”.  
The prior art Droege discloses a valve plug having a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base, but does not disclose “the at least two clamp sections surrounding and providing an interference fit between the first beveled edge of the plug stem base and the second beveled edge of the plug head”.  
The prior art Kneass discloses a valve plug having a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base, but does not disclose 
The prior art Brodner et al. discloses the interconnecting mechanism, but does not disclose “the at least two clamp sections surrounding and providing an interference fit between the first beveled edge of the plug stem base and the second beveled edge of the plug head” or “a sacrificial interconnecting element with a gap defined between the at least two clamp sections”.  
The prior art Mahoff discloses the interconnecting mechanism, but does not disclose “a sacrificial interconnecting element with a gap defined between the at least two clamp sections”.  
The prior art Boteler discloses the interconnecting mechanism, but does not disclose “the at least two clamp sections surrounding and providing an interference fit between the first beveled edge of the plug stem base and the second beveled edge of the plug head”.  
The prior art Farwell et al. discloses the interconnecting mechanism, but does not disclose “a sacrificial interconnecting element with a gap defined between the at least two clamp sections”.  
None of the prior arts teaches the combination of the limitations “the at least two clamp sections surrounding and providing an interference fit between the first beveled edge of the plug stem base and the second beveled edge of the plug head” and “a sacrificial interconnecting element with a gap defined between the at least two clamp 
Claim 23:
The primary reason for allowance is the inclusion of the combination of the limitations “a sacrificial interconnecting element comprising at least one bolt at two or more interfaces between the two or more clamp sections” and “spacing the two or more clamp sections relative to each other with a gap defined at one of more of the two or more interfaces”.  The closest prior arts are O’Hara (USPN 8146883 B2), Duncan (USPN 3737144), Blessing (USPN 310870), Sabatier et al. (USPN 5011196), Rocheleau (USPN 2027120), Aull (USPN 2051124), Droege (USPN 1854370), Kneass (USPN 1111391), Brodner et al. (USPN 5713482), Mahoff (USPN 4249786), Boteler (USPN 3488824) and Farwell et al. (USPN 5050630).  
The prior art O’Hara discloses a valve plug having a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base, but does not disclose “a sacrificial interconnecting element comprising at least one bolt at two or more interfaces between the two or more clamp sections” and “spacing the two or more clamp sections relative to each other with a gap defined at one of more of the two or more interfaces”.  
The prior art Duncan discloses the interconnecting mechanism, but does not disclose a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base or “a sacrificial interconnecting element comprising at least one bolt at two or more interfaces between the two or more clamp sections”.  
The prior art Blessing discloses a valve plug having a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base, but does not explicitly disclose “a sacrificial interconnecting element comprising at least one bolt at two or more interfaces between the two or more clamp sections”.  
The prior art Sabatier et al. discloses the interconnecting mechanism, but does not disclose a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base or “a sacrificial interconnecting element comprising at least one bolt at two or more interfaces between the two or more clamp sections”.  
The prior art Rocheleau discloses the interconnecting mechanism, but does not disclose “a sacrificial interconnecting element comprising at least one bolt at two or more interfaces between the two or more clamp sections”.  
The prior art Aull discloses a valve plug having a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base, but does not disclose “spacing the two or more clamp sections relative to each other with a gap defined at one of more of the two or more interfaces”.  
The prior art Droege discloses a valve plug having a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base, but does not disclose “spacing the two or more clamp sections relative to each other with a gap defined at one of more of the two or more interfaces”.  
The prior art Kneass discloses a valve plug having a plug stem, a plug stem base, and a plug head, the plug head and the plug stem base, but does not disclose “a sacrificial interconnecting element comprising at least one bolt at two or more interfaces 
The prior art Brodner et al. discloses the interconnecting mechanism, but does not disclose “a sacrificial interconnecting element comprising at least one bolt at two or more interfaces between the two or more clamp sections” or“ spacing the two or more clamp sections relative to each other with a gap defined at one of more of the two or more interfaces”.  
The prior art Mahoff discloses the interconnecting mechanism, but does not disclose “spacing the two or more clamp sections relative to each other with a gap defined at one of more of the two or more interfaces”.  
The prior art Boteler discloses the interconnecting mechanism, but does not disclose “spacing the two or more clamp sections relative to each other with a gap defined at one of more of the two or more interfaces”.  
The prior art Farwell et al. discloses the interconnecting mechanism, but does not disclose “a sacrificial interconnecting element comprising at least one bolt at two or more interfaces between the two or more clamp sections”.  
None of the prior arts teaches the combination of the limitations “a sacrificial interconnecting element comprising at least one bolt at two or more interfaces between the two or more clamp sections” and “spacing the two or more clamp sections relative to each other with a gap defined at one of more of the two or more interfaces” as it relates to the connection of the interconnecting element, which is independent claim 23.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753